Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 21, 2022 has been entered. The Applicant amended claims 1, 3, 5, 8, 10, and 12-16, and cancelled claim 2. Claims 1 and 3-16 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection but not 112(b) rejections previously set forth in the Non-Final Office Action mailed December 22, 2021. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Claims.
Applicant’s arguments with respect to claims 1, 12, and 15-16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites the limitation "at least one of the plurality of vertical columns" in lines 4 and 8.  It is unclear if this is referring to “at least one of the plurality of vertical columns” from claim 12 or another “at least one of the plurality of vertical columns”. For examination purposes, the examiner interprets the limitation as “at least another one of the plurality of vertical columns of radiating elements”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US PGPUB 2018/0323516 A1), hereinafter known as Zimmerman, in view of Resnati et al. (US PGPUB 20150318876 A1), hereinafter known as Resnati.
Regarding claim 1, Zimmerman teaches (Fig. 6) a base station antenna (Fig. 6; [0002]) comprising: a plurality of first frequency band ports (Port 1 and Port 2; [0033]) that are configured to operate in a first frequency band; a plurality of second frequency band ports (Port 3-6; [0031]) that are configured to operate in a second frequency band, the first frequency band being lower than the second frequency band ([0031] and [0036]); and a multiband beam-former array having a plurality of vertical columns (62) of radiating elements (63), wherein at least two of the plurality of vertical columns (left two 62) of radiating elements are commonly fed by a first of the first frequency band ports (Port 1), wherein, for the first frequency band (1900 MHz), all of the plurality of vertical columns of radiating elements (62) are used for beam-forming, but does not specifically teach and wherein, for the second frequency band, a majority of the plurality of vertical columns of radiating elements are used for beam-forming and at least one of the plurality of vertical columns of radiating elements is not used for beam-forming. 

    PNG
    media_image1.png
    700
    503
    media_image1.png
    Greyscale

However, Resnati teaches (Fig. 2) wherein, for a second frequency band (F2), a majority of a plurality of radiating elements (A2) are used for beam-forming and at least one of a plurality of radiating elements (A1) is not used for beam-forming.

    PNG
    media_image2.png
    340
    440
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Resnati to include “wherein, for a second frequency band, a majority of a plurality of vertical columns of radiating elements are used for beam-forming and at least one of the plurality of vertical columns of radiating elements is not used for beam-forming,” as taught by Resnati, for the purpose of reducing cost and improving performance (see also [0024]-[0025]). 
Regarding claim 3, Zimmerman teaches (Fig. 6) wherein the plurality of vertical columns of radiating elements comprises: first, second, third, and fourth vertical columns but does not specifically teach first, second, third, and fourth vertical columns that are each configured to transmit radio frequency ("RF") signals in both the first frequency band and the second frequency band; and a fifth vertical column that is configured to transmit RF signals in the first frequency band and not in the second frequency band.
However, Resnati teaches (Fig. 2) first, second, third, and fourth vertical columns (right four A2) that are each configured to transmit radio frequency ("RF") signals in both the first frequency band and the second frequency band; and a fifth vertical column (right A1) that is configured to transmit RF signals in the first frequency band and not in the second frequency ban.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Resnati to include “first, second, third, and fourth vertical columns but does not specifically teach first, second, third, and fourth vertical columns that are each configured to transmit radio frequency ("RF") signals in both the first frequency band and the second frequency band; and a fifth vertical column that is configured to transmit RF signals in the first frequency band and not in the second frequency band,” as taught by Resnati, for the purpose of reducing cost and improving performance (see also [0024]-[0025]).
Regarding claim 4, Zimmerman does not specifically teach wherein the second and third vertical columns are commonly fed for the first frequency band.
However, Schroeder teaches (Fig. 1) wherein the second and third vertical columns (center A2 and center-right A2) are commonly fed for the first frequency band (F1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Resnati to include “wherein the second and third vertical columns are commonly fed for the first frequency band,” as taught by Resnati, for the purpose of reducing cost and improving performance (see also [0024]-[0025]).
Regarding claim 5, Zimmerman does not specifically teach wherein the first, the second, the third, the fourth, and the fifth vertical columns are five consecutive vertical columns.
However, Resnati teaches (Fig. 1) wherein the first, the second, the third, the fourth, and the fifth vertical columns (right four A2 and right A1) are five consecutive vertical columns.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Resnati to include “wherein the first through fifth vertical columns are five consecutive vertical columns,” as taught by Resnati, for the purpose of reducing cost and improving performance (see also [0024]-[0025]).
Regarding claim 6, Zimmerman further teaches wherein a center point of a radiating element of the second vertical column is spaced apart from a center point of a corresponding radiating element of the third vertical column by a first distance ([0023]), and wherein a center point of a radiating element of the fifth vertical column is spaced apart from a center point of a corresponding radiating element of the fourth vertical column by a second distance that is between 1.3 and 1.7 times the first distance ([0023]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Resnati as applied to claim 1 above, and in further view of Schroeder (US Patent No. 3522610 A).
Regarding claim 8, Zimmerman does not specifically teach wherein the plurality of vertical columns of radiating elements comprises eleven vertical columns comprising: eight consecutive vertical columns that are each configured to transmit radio frequency ("RF") signals in both the first frequency band and the second frequency band; and three vertical columns that are configured to transmit RF signals in the first frequency band and not in the second frequency band.
However, Schroeder teaches (Fig. 1) wherein the plurality of vertical columns of radiating elements comprises eleven vertical columns (12a, 12b, 15a and 15b) comprising: eight consecutive vertical columns (12a and 12b) that are each configured to transmit radio frequency ("RF") signals in both the first frequency band and the second frequency band; and three vertical columns (15a and 15b of 23a and 15a of 23b) that are configured to transmit RF signals in the first frequency band and not in the second frequency band.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Schroeder to include “first, second, third, and fourth vertical columns but does not specifically teach first, second, third, and fourth vertical columns that are each configured to transmit radio frequency ("RF") signals in both the first frequency band and the second frequency band; and a fifth vertical column that is configured to transmit RF signals in the first frequency band and not in the second frequency band,” as taught by Schroeder, for the purpose of reducing complexity and cost (see also col. 1, lines 33-40). 
Regarding claim 11, Zimmerman further teaches has a radiating element having a center point that is spaced apart from a center point of a corresponding radiating element of a nearest adjacent one of a vertical columns by a second distance ([0023]) that is between 1.3 and 1.7 times a first distance between center points of radiating elements of others of the vertical columns ([0023]) but does not specifically teach eleven vertical columns and wherein an outermost one of the eleven vertical columns is one of the three vertical columns.
However, Schroeder teaches (Fig. 1) eleven vertical columns and wherein an outermost one of the eleven vertical columns (12a, 12b, 15a and 15b) is one of the three vertical columns (15a and 15b of 23a and 15a of 23b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Schroeder to include “eleven vertical columns and wherein an outermost one of the eleven vertical is one of the three vertical columns,” as taught by Schroeder, for the purpose of reducing complexity and cost (see also col. 1, lines 33-40).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Resnati as applied to claim 6 above, and in further view of Derneryd et al. (US Patent No. 6351243 B1), hereinafter known as Derneryd.
Regarding claim 7, Zimmerman further teaches wherein the first distance is equal to about half of a wavelength of the second frequency band ([0011]) but does not specifically teach wherein the second distance is equal to about half of a wavelength of the first frequency band.
However, Derneryd teaches wherein a second distance is equal to about half of a wavelength of a first frequency band (col. 3, lines 35-41)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Derneryd to include “wherein a second distance is equal to about half of a wavelength of a first frequency band,” as taught by Derneryd, for the purpose of reducing complexity and cost (see also col. 3, lines 35-41).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Kaspersson et al. (US PGPUB 2022/0069883 A1), hereinafter known as Kaspersson.
Regarding claim 12, Zimmerman teaches (Fig. 6) a base station antenna (Fig. 6; [0002]) comprising: a plurality of first frequency band ports (Port 1 and Port 2; [0033]) that are configured to operate in a first frequency band; a plurality of second frequency band ports (Port 3-6; [0031]) that are configured to operate in a second frequency band, the first frequency band being lower than the second frequency band ([0031] and [0036]); and a multiband beam-former array having a plurality of vertical columns (62) of radiating elements (63), wherein at least two of the plurality of vertical columns (left two 62) of radiating elements are commonly fed by a first of the first frequency band ports (Port 1), wherein, for the first frequency band (1900 MHz), all of the plurality of vertical columns of radiating elements (62) are used for beam-forming but does not specifically teach wherein at least one of the plurality of vertical columns is individually fed by a second of the first frequency band ports.
However, Kaspersson teaches (Fig. 4) wherein at least one of the plurality of vertical columns (17-18 and 21-22) is individually fed by a second of the first frequency band ports (9-12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Kaspersson to include “wherein at least one of the plurality of vertical columns is individually fed by a second of the first frequency band ports,” as taught by Kaspersson, for the purpose of improving bandwidth usage without degrading performance (see also [0002]-[0006] and [0007]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Kaspersson as applied to claim 12 above, and in further view of Resnati.
Regarding claim 13, Zimmerman does not specifically teach wherein at least one of the plurality of vertical columns is not fed by any of the second frequency band ports.
However, Resnati teaches (Fig. 2) wherein at least one of the plurality of vertical columns of radiating elements (A1) is not fed by any of the second frequency band ports (F2)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Resnati to include “wherein at least one of the plurality of vertical columns of radiating elements is not fed by any of the second frequency band ports,” as taught by Resnati, for the purpose of reducing cost and improving performance (see also [0024]-[0025]).
Regarding claim 14, Zimmerman further teaches wherein each of the plurality of vertical columns of radiating elements (63) that is fed by a respective one of the second frequency band ports (Ports 3-6) is individually fed thereby.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Resnati and Gottl et al. (US PGPUB 2006/0114168 A1), hereinafter known as Gottl.
Regarding claim 15, Zimmerman teaches (Fig. 6) a base station antenna (Fig. 6; [0002]) comprising: a plurality of first frequency band ports (Port 1 and Port 2; [0033]) that are configured to operate in a first frequency band; a plurality of second frequency band ports (Port 3-6; [0031]) that are configured to operate in a second frequency band, the first frequency band being lower than the second frequency band ([0031] and [0036]); and a multiband beam-former array having a plurality of vertical columns (62) of radiating elements (63), wherein at least two of the plurality of vertical columns (left two 62) of radiating elements are commonly fed by a first of the first frequency band ports (Port 1), but does not specifically teach does not specifically teach wherein the radiating elements comprise first radiating elements that are configured to operate at the first frequency band and second radiating elements that are configured to operate at the second frequency band, wherein each of the second radiating elements is between a plurality of segments of a respective one of the first radiating elements, and wherein at least one of the plurality of vertical columns is configured to operate only at the first frequency band and does not include any of the second radiating elements.
However, Resnati teaches (Fig. 2) wherein at least one of the plurality of vertical columns of radiating elements (A1) is configured to operate only at the first frequency band and does not include any of the second radiating elements (A2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Resnati to include “wherein at least one of the plurality of vertical columns is configured to operate only at the first frequency band and does not include any of the second radiating elements,” as taught by Resnati, for the purpose of reducing cost and improving performance (see also [0024]-[0025]).
Zimmerman in view of Resnati does not specifically teach wherein the radiating elements comprise first radiating elements that are configured to operate at the first frequency band and second radiating elements that are configured to operate at the second frequency band, wherein each of the second radiating elements is between a plurality of segments of a respective one of the first radiating elements.
However, Gottl teaches (Fig. 7) radiating elements comprise first radiating elements (3) that are configured to operate at a first frequency band ([0037]-[0038]) and second radiating elements (2) that are configured to operate at a second frequency band ([0037]-[0038]), wherein each of the second radiating elements (2) is between a plurality of segments of a respective one of the first radiating elements (3).

    PNG
    media_image3.png
    611
    428
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Gottl to include “radiating elements comprise first radiating elements that are configured to operate at a first frequency band and second radiating elements that are configured to operate at a second frequency band, wherein each of the second radiating elements is between a plurality of segments of a respective one of the first radiating elements,” as taught by Gottl, for the purpose of improving radiation characteristics (see also [0003]).
Regarding claim 16, Zimmerman does not specifically teach wherein the first radiating elements comprise box dipole elements, respectively, and wherein the box dipole elements define acute angles relative to each other in consecutive ones of the plurality of vertical columns of radiating element.
However, Gottl teaches wherein the first radiating elements (3) comprise box dipole elements (3), respectively, and wherein the box dipole elements (3) define acute angles relative to each other in consecutive ones of a vertical columns of radiating element (3 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna of Zimmerman with Gottl to include “wherein the first radiating elements comprise box dipole elements, respectively, and wherein the box dipole elements define acute angles relative to each other in consecutive ones of a vertical columns of radiating element,” as taught by Gottl, for the purpose of improving radiation characteristics (see also [0003]).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims contain allowable subject matter.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “wherein five of the eleven vertical columns are individually fed for the first frequency band, and wherein a first pair of the eleven vertical columns are commonly fed for the first frequency band, a second pair of the eleven vertical columns are commonly fed for the first frequency band, and a third pair of the eleven vertical columns are commonly fed for the first frequency band” in claim 9 are not found in the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845